Case 19-59329-sms        Doc 76   Filed 06/01/20 Entered 06/01/20 14:39:42              Desc Main
                                  Document     Page 1 of 4




   IT IS ORDERED as set forth below:



   Date: June 1, 2020
                                                      _________________________________

                                                                 Sage M. Sigler
                                                          U.S. Bankruptcy Court Judge

 ________________________________________________________________
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

IN RE:                                         :           CASE NO. 19-59329-SMS
                                               :
ROBERT MONTGOMERY and                          :           CHAPTER 7
PATRICIA MONTGOMERY,                           :
                                               :
         Debtors.                              :
                                               :


   ORDER APPROVING SETTLEMENT OF MOTOR VEHICLE ACCIDENT CLAIM
   UNDER RULE 9019 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE


         On May 4, 2020, Michael J. Bargar, as Chapter 7 Trustee (“Trustee”) for the bankruptcy

estates (the “Estate”) of Robert Montgomery (“Mr. Montgomery”) and Patricia Montgomery

(together with Mr. Montgomery, “Debtors”), filed his Motion for Approval of Settlement of Motor

Vehicle Accident Claim under Rule 9019 of the Federal Rules of Bankruptcy Procedure [Doc. No.

71] (the “Motion”), seeking an order, among other things, approving a settlement agreement (the

“Settlement Agreement”) between Trustee and Allstate Fire and Casualty Insurance Company




15041542v1
Case 19-59329-sms        Doc 76     Filed 06/01/20 Entered 06/01/20 14:39:42            Desc Main
                                    Document     Page 2 of 4




(“Allstate”, and collectively, the “Parties”) wherein, inter alia,1 Allstate agreed to tender

payment of $50,000.00 to Trustee for the Incident2 as a settlement of Mr. Montgomery’s claim(s)

against Lukas Jack Shoultz and Emily Shoultz related to the Incident (the “Settlement”). The

exact terms of the Settlement Agreement are set forth in Exhibit “A” to the Motion.

        On May 5, 2020, Trustee filed Notice of Pleading, Deadline to Object, and for Hearing

[Doc. No. 73] (the “Notice”) regarding, among other things, the Motion, in accordance with

General Order No. 24-2018. Counsel for Trustee certifies that he served the Notice on all

requisite parties in interest on May 5, 2020. [Doc. No. 74].

        The Notice provided notice of the opportunity to object and for hearing pursuant to the

procedures in General Order No. 24-2018. No objection to the Motion was filed prior to the

objection deadline provided in the Notice.

        The Court having considered the Motion and all other matters of record, including the

lack of objection to the relief requested in the Motion, and, based on the forgoing, finding that no

further notice or hearing is necessary; and, the Court having found that good cause exists to grant

the relief requested in the Motion, it is hereby

        ORDERED that the Motion is GRANTED: the Settlement and the Settlement

Agreement are approved and the terms of the Settlement Agreement are incorporated herein. It

is further




1
       The following is a summary of the Settlement Agreement and is not intended to be
comprehensive. To the extent that anything in this summary is contrary to the terms of the
Settlement Agreement, the Settlement Agreement controls.
2
       Capitalized terms used herein, but not otherwise defined, shall have the meanings
ascribed in the Motion.


15041542v1
Case 19-59329-sms       Doc 76      Filed 06/01/20 Entered 06/01/20 14:39:42         Desc Main
                                    Document     Page 3 of 4




        ORDERED that Trustee may take any other actions necessary to effectuate the terms of

the Settlement Agreement. It is further

        ORDERED that this Court retains jurisdiction to (i) interpret, implement, and enforce

this Order, (ii) resolve any disputes regarding or concerning the Settlement Agreement, and (iii)

enter such other and further orders as may be necessary, just, or proper as an aid to enforcement

or implementation of this Order.

                                    [END OF DOCUMENT]

Order prepared and presented by:

ARNALL GOLDEN GREGORY LLP
Attorneys for Trustee

By:/s/ Michael J. Bargar
    Michael J. Bargar
    Georgia Bar No. 645709
171 17th Street, N.W., Suite 2100
Atlanta, Georgia 30363
Telephone: (404) 873-7030
Email: michael.bargar@agg.com

Identification of entities to be served:

Office of the United States Trustee
362 Richard B. Russell Federal Building
75 Ted Turner Drive, SW
Atlanta, GA 30303

Jared L. Mitnick
Daniel W. Mitnick & Associates, P.C.
Suite 103
3180 North Point Parkway
Alpharetta, GA 30005

Robert Montgomery
615 Hermitage Place
Alpharetta, GA 30005




15041542v1
Case 19-59329-sms      Doc 76     Filed 06/01/20 Entered 06/01/20 14:39:42   Desc Main
                                  Document     Page 4 of 4




Patricia Montgomery
615 Hermitage Place
Alpharetta, GA 30005

Joel E. Hausman
Downey & Cleveland, LLP
288 Washington Avenue
Marietta, GA 30060

Michael J. Bargar
Arnall Golden Gregory LLP
171 17th Street, NW, Suite 2100
Atlanta, GA 30363




15041542v1
